Case: 1:21-cv-00564-CAB Doc #: 14-1 Filed: 05/10/21 1 of 2. PagelD #: 133

CUYAHOGA COUNTY
FISCAL OFFICE - 2
11/20/2020 08:05:21 AM

202011200037

AFFIDAVIT FOR MECHANIC'S LIEN

STATE OF OHIO
COUNTY OF CUYAHOGA
Michael C. Brown, being first duly sworn, says that he is the authorized agent of SELECT HOMES OF
NORTHEAST OHIO LTD whose address is 31700 Pinetree Rd, Cleveland OH 44124, and that said
SELECT HOMES OF NORTHEAST OHIO LTD furnished certain materials and/or labor (demolition
and construction for remodeling) in and for the improvement /construction of certain structures situated
on the land hereinafter described in pursuance of a certain contract with EYTON SENDERS whose
address is 100 Mountain View, Moreland Hills OH 44022. The first of said materials and/or labor were
furnished on April 6, 2020. The last of said materials and/or labor were furnished on September 22, 2020,
and there is justly and truly due SELECT HOMES OF NORTHEAST OHIO LTD therefor from the said
EYTON SENDERS over and above all legal set-offs, the sum of Four Hund red Seventy-three Thousand
Five Hundred Eighty-Two and No/100 Dollars ($473,582.00), for which amount the said SELECT
HOMES OF NORTHEAST OHIO LTD claims a Lien upon the structures, and the interests of the owner
in the land upon which the structures are located, of which 100 MOUNTAIN VIEW LLC, Attn: Eyton
Senders, 100 Mountain View Drive, Moreland Hills OH 44022, and EYTON SENDERS, 100 Mountain
View Drive, Moreland Hills OH 44022, is{are) or were the owner(s), or part owner(s), of said property
which is described as follows:

Senders Residence, 100 Mountain View Drive

Village of Moreland Hills, County of Cuyahoga, State of Ohio
PIN: 913-06-001 & 913-06-005, See attached Legal Description-Exhibit A

SELECT HOMES OF NORTHEAST OHIO LTD

October 28, 2020 By:

Michael C. Brown, Esq., Authorized Agent
Gi bok

yf Janice E. Hoth *
fal oo

Witness: Corey-¥f. Nemec
SWORN TO AND SUBSCRIBED before me and subscribed in my presence this 28 October, 2020.

JANICE E. HOTH :
NOTARY PUBLIC We Ce é kth,

STATE OF OHIO
tary~Public

 

 

 

 

 

My Comm. Exp.
October 1, 2022

 

404654

This instrument prepared by:
Michael C. Brown, Esq., 23240 Chagrin Blvd 410, Cleveland, OH 44122, (216)464-6700

EXHIBIT “A”
Case: 1:21-cv-00564-CAB Doc #: 14-1 Filed: 05/10/21 2 of 2. PagelD #: 134

EXHIBIT A
PARCEL NO. 2:

Situated in the Village of Moreland Hills, County of Cuyahoga and State of
Ohio:

And known as being Sublot No. 6 in Kenneth Young's River Mountain
Estates of part of Original Orange Township Lot Nos. 4 and 6,
Tract No. 3, First Division, as shown by the recorded plat in Volume 229,
Page 2 of Cuyahoga County Records.

PARCEL NO. 2:

Situated in the Village of Moreland Hills, County of Cuyahoga and State of
Ohio:

And known as being Sublot No. 7 in Kenneth Young's River Mountain
Estates of part of Original Orange Township Lot Nos. 4 and 6,
Tract No. 3, First Division, as shown by the recorded plat in Volume 229 of
Maps, Page 2 of Cuyahoga County Records, being 110.90 feet
front on the Northwesterly side of Mountein View Drive and extending back
“934.29 feet on the broken Northeasterly line, 668.42 feet on
the Southeasterly line and having a rear line of 695.46 feet.

Except a) any mortgage assumed by Grantee; b) such restrictions, conditions, easements
(however created) and encroachments as do not materially adversely affect the use or
value of the property, c) zoning ordinances, if any, and d) taxes and assessments, both
general and special, not yet due and payable.

Permanent Parcel! Number: 913-06-001 & 913-N6-005
Tax Mailing Address: 100 Mountain View Drive Moreland Hills, OH 44022

EXHIBIT “A”
